Case: 19-30803     Document: 00515610571          Page: 1    Date Filed: 10/21/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    October 21, 2020
                                   No. 19-30803                      Lyle W. Cayce
                                                                          Clerk

   Shaboyd Pierre Cannon,

                                                            Plaintiff—Appellant,

                                       versus

   Southern University Board of Supervisors; Freddie
   Pitcher, Jr.; John K. Pierre; Tony Clayton,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:17-CV-527


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Shaboyd Cannon was dismissed as a student from Southern
   University Law Center for failing to report two arrests on his admission
   application. He sued the university’s Board of Supervisors, Tony Clayton, a
   former board member, Freddie Pitcher, Jr., the former chancellor of the law


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30803        Document: 00515610571              Page: 2      Date Filed: 10/21/2020




                                         No. 19-30803


   school, and John Pierre, the current chancellor, alleging violations of his
   Fourteenth Amendment rights to equal protection and due process. 1 The
   district court granted summary judgment for Defendants, reasoning that
   Cannon abandoned his equal protection claim and the undisputed facts
   showed he was afforded the requisite process. After judgment was entered,
   Cannon filed a motion for reconsideration under Federal Rule of Civil
   Procedure 59(e) and a motion to enforce a settlement that the university
   purportedly offered earlier in the litigation. The district court denied both
   motions. Cannon timely appealed. Because we unanimously agree that oral
   argument is unnecessary under Federal Rule of Appellate Procedure
   34(a)(2)(C), Cannon’s motions for argument and a hearing are denied.
                                               I
           We review summary judgment de novo, applying the same standard
   as the district court. Moon v. City of El Paso, 906 F.3d 352, 357 (5th Cir. 2018).
   Summary judgment is proper “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Fed. R. Civ. P. 56(a). In applying that standard, we review
   the same evidence as the district court; parties cannot expand the summary
   judgment record on appeal. See Am. Family Life Assur. Co. of Columbus v.
   Biles, 714 F.3d 887, 896 (5th Cir. 2013); Skotak v. Tenneco Resins, Inc., 953
   F.2d 909, 915–16 (5th Cir. 1992) (collecting cases).
           Cannon does not challenge the district court’s ruling on his equal
   protection claim. On the due process claim, he argues only that Freddie
   Pitcher’s deposition testimony raises a material dispute as to whether the
   former chancellor was a biased decisionmaker. But Cannon never presented


           1
            Cannon also brought a breach of contract claim, which the district court dismissed
   on sovereign immunity grounds. That ruling is not at issue on appeal.




                                               2
Case: 19-30803      Document: 00515610571           Page: 3     Date Filed: 10/21/2020




                                     No. 19-30803


   Pitcher’s deposition to the district court. In response to Defendants’ motion
   for summary judgment, Cannon submitted just three exhibits—two emails
   and his own affidavit—all of which the district court found to be inadmissible
   (a ruling unchallenged by Cannon). See Fed. R. Civ. P. 56(c)(2). Because
   Pitcher’s deposition was not part of the summary judgment record before the
   district court, we cannot consider it on appeal. And because Cannon offers
   no other reason to reverse the summary judgment ruling, we affirm.
                                          II
          We review the denial of a Rule 59(e) motion for abuse of discretion.
   Torres v. Livingston, 972 F.3d 660, 663 (5th Cir. 2020). “Under Rule 59(e),
   amending a judgment is appropriate (1) where there has been an intervening
   change in the controlling law; (2) where the movant presents newly
   discovered evidence that was previously unavailable; or (3) to correct a
   manifest error of law or fact.” Id. (citation omitted). Here, Cannon again
   relies on Pitcher’s deposition. But he does not contend that the deposition
   was previously unavailable. Rather, his Rule 59(e) motion was an
   impermissible attempt “to raise arguments which could, and should, have
   been made before the judgment issued.” Celanese Corp. v. Martin K. Eby
   Constr. Co., Inc., 620 F.3d 529, 531 (5th Cir. 2010) (citation omitted). The
   district court did not abuse its discretion in denying it.
                                          III
          We review the decision to enforce a settlement agreement for abuse
   of discretion. See Bell v. Schexnayder, 36 F.3d 447, 450 (5th Cir. 1994). But
   here, there is no settlement agreement to enforce. We agree with the district
   court that because “no settlement was agreed to prior to the entry of final
   judgment in this case, there is no settlement offer to be accepted.”
          Summary judgment is AFFIRMED; motions are DENIED.




                                           3